DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuros et al. (US 2014/0067036, hereinafter “Shuros”) in view of Swartz et al. (US 5,427,119, hereinafter “Swartz”).
In regards to claim 12, Shuros discloses a pacing lead delivery system comprising a sheath comprising an elongate body defining a lumen extending between a proximal portion and a distal portion (Figs. 2 and 3, elements 40 and 50; par. 0059); a guide wire at least partially disposable in the lumen of the sheath (element 60, par. 0071); and a pacing lead (element 10) comprising an elongate body extending from a proximal portion to a distal portion (Figs. 6-11) and a fixation element coupled to the distal portion (element 16) and attachable to an implantation site in the right-atrial endocardium adjacent to or within the triangle of Koch region in the right atrium of a patient's heart to deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart (Fig. 1; see the capability of implantation adjacent the triangle of Koch).  Swartz does not expressly disclose the system includes a needle-tipped dilator configured to advance over the guidewire to engage tissue in a potential implantation site.  However, Swartz teaches that it was well known in the art of right atrial cardiac catheterization to provide a needle-tipped dilator configured to advance over the guidewire to engage tissue in a potential implantation site (col. 6, line 57 to col. 7, line 24) to provide the predictable results of improving the ability of a large diameter guide catheter to be advanced through an incision and over a guidewire to a desired location in the right atrium (col. 7, lines 4-30).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shuros by providing a needle-tipped dilator configured to advance over the guidewire to engage tissue in a potential implantation site to provide the predictable results of improving the ability of a large diameter guide catheter to be advanced through an incision and over a guidewire to a desired location in the right atrium.
In regards to claim 13, Shuros discloses the elongate body of the pacing lead defines a lumen between proximal and distal portions configured to receive the guidewire and guide the lead to the implantation site (Figs. 4 and 5).
In regards to claim 14, the fixation element of the lead is a helical attachment element (Fig. 7, element 16).
In regards to claim 15, the pacing lead is freely rotatable relative to the sheath, guide wire, or both (pars. 0079, 0082).
In regards to claims 16-18, the sheath is deflectable (par. 0060) comprises a fixed curve including a first curve segment with a radius of curvature and a second curve segment with a smaller radius of curvature (Figs. 3-5) configured to extend to the implantation site adjacent the triangle of Koch region using the coronary sinus (par. 0057; abstract).
In regards to claim 19, Shuros discloses the essential features of the claimed invention except for the two curves being aligned in planes having different orientations.  However, Swartz teaches a right atrial introducer having two curves in planes having different orientations (Figs. 3-6) to provide the predictable results of improving the accuracy for introducers for performing procedures in the right atrium (col. 2, lines 14-30).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a right atrial introducer having two curves in planes having different orientations to provide the predictable results of improving the accuracy for introducers for performing procedures in the right atrium.
In regards to claim 20, Shuros discloses that the first curve segment is adjustable relative to the second curve segment (Figs. 2-6, please note that the outer guide catheter 40, which provides the first curve segment, is relatively movable with respect to inner guide catheter 50, which provides the second curve segment).
In regards to claim 21, the guide wire is configured to form an opening in tissue in the potential implantation site (Fig. 5 of Shuros).
In regards to claims 22 and 23, Swartz teaches that the sheath and guidewire are configured to be inserted in the opening in tissue formed by the needle-tipped dilator to guide the pacing lead to the potential implantation site (col. 6, line 57 to col. 7, line 24; over and within the dilator, respectively) to provide the same predictable results as set forth for claim 12 above.
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.  Applicant argued that Swartz at most teaches a dilator that is never described as being “needle-tipped,” but instead describes a combination of elements including a needle and a separate dilator element.  However, the rejection does not rely on this combination of elements, but instead the examiner respectfully maintains that the dilator described by Swartz is itself a “needle-tipped dilator” under its broadest reasonable meaning.  Referring to column 6, line 57 to column 7, line 24, Swartz describes the modified Seldinger technique that “is normally used for the insertion of the catheter into either an artery or vein of the body.”  This includes “[w]ith the wire guide in place, either in the inferior vena cava or into the right atrium, a dilator is then placed over the wire with the guiding introducer placed over the dilator” (col. 7, lines 4-8).  Swartz therefore makes clear that “normally used” element for the modified Seldinger technique to place catheters in the right atrium region includes a dilator that necessarily “dilates” the vessel wall as it is inserted through the small puncture, and this element is a slender and hollow instrument for introducing or removing matter from an object.  The examiner respectfully maintains that these features render Swartz’ dilator as falling with the scope of the plain meaning of “needle-tipped.”
Applicant further argued that nothing in Shuros or Swartz teaches an electrical lead with a fixation element coupled to the distal portion and attachable to an implant site in the right atrial endocardium adjacent to or within the triangle of Koch region to deliver therapy and sense electrical activity of the left ventricle in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient’s heart; but instead merely teaches a lead only capable of pacing the bundle of His, which is not part of the left ventricular myocardium, and a lead that is only capable of stimulating and not sensing.  As an initial matter, the examiner would like to note that all claims are drawn to an electrical lead delivery apparatus that includes an electrical lead element.  Since these are apparatus claims, a prior art lead with structure capable of the claimed functions (e.g., placement in the claimed locations and the ability to sense) reads on the claimed lead system (see MPEP 2112.01).  No controller/pacemaker with the programmed functionality of sensing/pacing at a particular location is recited, nor are any of the claims method claims requiring any sort of explicit method steps.  First, Shuros discloses a lead having a structure with sufficient length to reach an area “adjacent to” the triangle of Koch region in Figure 1; that the lead is tipped with a conductive electrode (16 and/or 18) which is necessarily capable of stimulating or sensing, depending on the (unclaimed) circuitry connected thereto; and is likewise capable of sensing in the septal region of the left ventricular myocardium because Applicant has disclosed that an electrode placed in the triangle of Koch region (which Shuros is) is capable of this use.  Secondly, although Shuros discloses the structure required by the claims to imply the recited functions, Shuros also expressly discloses the functions required by the claims.  Claim 12 recites a lead attachable “adjacent to or within the triangle of Koch region.”  Paragraph 0047 of Applicant’s disclosure indicates that the bundle of His is “adjacent to” (i.e., near) the triangle of Koch region; paragraph 0080 of Shuros indicates that the electrodes 16 and/or 18 “can be electrically conductive to sense bioelectric signals and/or deliver electrical stimulation”; and that the lead is “to deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal region, septal region, or basal-septal region of the left ventricle” (pars. 0003, 0055-0057, 0076, 0095; bundle of His stimulation is applied, and the responsive capture of the right and left ventricular myocardium is tracked and mapped -- determination of bundle capture manifests in the sensing of left ventricular basal, septal, or basal-septal myocardial capture per, e.g., the discussion of Figure 18 in paragraphs 0094-0095 with the underlying physiology described in, e.g., paragraphs 0003 and 0048).  Accordingly, the examiner respectfully maintains the proposed rejection in view of Shuros and Swartz as fairly rendering obvious the structure required by the apparatus claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see US 5,053,004 to Markel et al. at Figure 6 as evidence of a Seldinger dilator.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792